DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 09/13/21 is acknowledged.
Claims 4-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/13/21.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because it exceeds 150 words, the reference numerals are not in parentheses, and the phrase “selected drawings:  Fig.1B” should be removed.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPS6114022 (A).
As to claim 1 and with reference to the annotated figures below, JPS6114022 (A) discloses a round metal pipe including a bend portion, wherein, on an axial direction cross-section of the bend portion, an outer half portion of a peripheral wall portion of the bend portion has an outwardly projecting, non-circular arc shape in which a central portion in an orthogonal direction to a bend radius direction of the bend portion forms an outermost peripheral portion, and a distance from respective intermediate portions between the outermost peripheral portion and a pair of proximal end portions of the outer half portion to a pipe center is shorter than a distance from the outermost peripheral portion to the pipe center.

    PNG
    media_image1.png
    489
    750
    media_image1.png
    Greyscale


As to claim 2, JPS6114022 (A) discloses the round metal pipe according to claim 1, wherein, on the axial direction cross-section of the bend portion, an inner half portion of the peripheral wall portion of the bend portion has either a semicircular arc shape or a shape that is closer to a semicircular arc shape than the outer half portion.  Refer to Fig. 9 and the annotated figures above.

As to claim 3, JPS6114022 (A) discloses the round metal pipe according to claim 1, wherein, on the axial direction cross-section of the bend portion, the outermost peripheral portion and the intermediate portions of the outer half portion are respectively formed in either an outwardly .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Documents A-I on the attached PTO-892 are relevant to Applicant’s claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679